DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August  16, 2021 has been entered.


Status of Claims
Claims 1-22 are currently pending.  Claims 1-12 and 22 are withdrawn as being drawn to a nonelected invention or species.  Claim 13 is amended.  Claims 13-21 are examined on their merits. 

Information Disclosure Statement
The Information Disclosure Statements filed May 6, 2021 and August 17, 2021  have been reviewed.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   


Rejections Withdrawn

Claim Rejections - 35 USC § 112 – 1st Paragraph
In light of the amendments to the claims the rejection of claims 13-21 under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn. 

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 13-21 under 35 U.S.C. 103 as being unpatentable over Carson et al. US 2009/0162436 (7/25/2009) in view of Everland et al. US 2010/0322908 (12/23/2010), Soo et al.  US 2012/0171253 (7/5/2012), Menei et al. US 2015/0174072 (5/3/2002) and Martens et al. US 8,512,734 (8/20/2013) is withdrawn.             


  New Rejections  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. US 2009/0162436 (7/25/2009) in view of Everland et al. US 2010/0322908 (12/23/2010), Soo et al.  US 2012/0171253 (7/5/2012), Menei et al. US 2015/0174072 (5/3/2002), Martens et al. US 8,512,734 (8/20/2013) and Betz et al. US 2005/0136042 (6/23/2005).                
Carson et al. (Carson) teaches a method of making a biocompatible implant that comprises providing monomers and an initiator and applying a therapeutically effective amount of a wound healing enhancing agent (growth factor) and forming the biocompatible device by allowing the polymer to form around the wound -healing enhancing agent and encapsulate it in the polymer carrier. (See Carson [0015] and [0058]).  Carson teaches that the polymer carrier can be a synthetic polymer or a natural polymer. (See [0053]).   Thus, Carson teaches that the polymer carrier can be a synthetic polymer as called for in instant claim 13.  
Growth factor is a traditional healing agent that is used to assist with wound healing.  It is thus a wound healing agent as called for in instant claim 13. (See [0015]).  
A scaffold can be provided that would serve as a body structure that can be a biocompatible material such as a ceramic, which could support the polymer carrier. (See [0050]).  This reads on the method of fabricating a biocompatible device comprising providing a body structure of the device and applying a wound-healing-enhancing agent in a wound healing effective amount to at least a portion of the body 
Carson teaches that the biocompatible device may be a carrier that encapsulates  the wound healing-enhancing agent as called for in claim 17.  (See [0015] and [0058]).  Alternatively, the wound healing-enhancing agent can be encapsulated inside a microparticle as called for in claim 18.  (See [0058] and [0061]).  Additionally, the microparticles can be buried within the polymeric matrix material as called for in claim 18. (See [0015] and [0058]).  
Carson teaches that collagen supports the binding of fibromodulin (See [0008]).  Carson teaches a medical implant as called for in instant claim 21. (See [0029]).  Carson teaches that its method provides for a sustained release of a therapeutic amount of growth factor which is very helpful in regenerating tissue at a wound site. (See [0015]).  
Carson teaches that collagen supports the binding of fibromodulin (See [0008]).  However, Carson does not teach fibromodulin as the wound healing enhancing agent itself or a carrier which comprises a gene construct encoding fibromodulin or a polymeric coating.  Carson also does not teach a coating which contains the wound-healing enhancing agent and a carrier such that the microparticles are buried within the matrix material.  Carson also does not teach a FMOD peptide.  While Carson teaches 
Everland teaches a fibromodulin as a therapeutic agent as called for in instant claim 20.  Everland also teaches using a gene construct as called for in instant claim 14. (See [012] and [183]).  Everland teaches that fibromodulin may be used for reinforcing weakened tissue (such as a wound) throughout the body. (See [0083]). 
Soo et al. (Soo) teaches a fibromodulin peptide as called for in instant claim 20. (See [0177] and [0179]). Soo also teaches that the fibromodulin peptide can be included with a carrier as a coating on medical devices which allows for local delivery. (See Soo claim 10).  The wound –healing enhancing agent forming a coating with the carrier is called for in instant claim 13.  Soo teaches that the FMOD peptide in combination with TGF.beta.significantly increased fibroblast proliferation which significantly assisted with the healing of chronic wounds. (See [0182].  Soo expressly teaches that it can be a wound closure device. (See [0066]).
Menei et al. teaches a method of repairing tissue includes implanting into a patient a therapeutically effective amount of a pharmaceutical composition including microparticles including a biodegradable, biocompatible material having cells of interest or fragments thereof adhered to at least a portion of a surface; and at least one substance active on the cells or their environment upon implantation of the microparticles in a patient associated with the material wherein the substances is released in a controlled or extended manner.  (See Abstract).  

Martens et al. (Martens) teaches a medical device coating comprising a matrix and particles of one or more molecular sieves which can comprise a bioactive agent. (See Abstract).  Martens teaches that the particles of the molecular sieves are embedded within the matrix material. (See Martens claim 3).  Martens teaches that the coating comprising the molecular sieve material has excellent biocompatibility and provides very good drug delivery into the body of a human. (See Abstract and column 1).  
Martens et al. (Martens) teaches a medical device coating comprising a matrix and particles of one or more molecular sieves which can comprise a bioactive agent. (See Abstract).  Martens teaches that the particles of the molecular sieves are embedded within the matrix material. (See Martens claim 3).  Martens teaches that the coating comprising the molecular sieve material has excellent biocompatibility and 
Betz et al. (Betz) teaches methods and compositions for tissue repair are provided. The methods involve obtaining tissue from a patient, including for example, muscle or fat tissue, and contacting the tissue with one or more bioactive agents to induce at least a portion of the cells in the tissue to differentiate into cells of a desired type. The methods and compositions may be used to treat lesions in a variety of tissues, including bone fractures or other injuries. (See Abstract).  
Betz teaches that its composition can be used to treat a variety of wounds including the promotion of wound closure, including both internal and external wounds. Its composition may achieve complete or partial closure of the wound and a bioactive agent may be combined with its composition.  (See [0187]-[0188]).  Betz teaches a method wherein the tissue is configured to an appropriate size and shape for implantation into a lesion or wound.  (See Betz claim 67.).  This reads on a body structure configured for effecting wound closure as called for in instant claim 13.  Betz teaches that there is a great need for effective tissue repair. (See [0002]).  Betz teaches that its compositions is useful for promoting and effecting wound closure. (See [0187]). 
It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to encapsulate the wound-healing enhancing agent in microparticles to allow for the reinforcing of weakened tissue throughout the body as taught by Everland.  
It would have been prima facie obvious to one or ordinary skill in the art making the Carson biocompatible implant to use a FMOD peptide along with TGF.beta. in a 
It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to encapsulate the wound-healing enhancing agent in microparticles and to include these microparticles in the matrix in the body structure and  as a coating to allow for the repair tissue by releasing the active in a controlled and sustained manner as taught by Menei as well as best allowing for ideal local delivery by implantation of the composition as taught by Menei.
It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to have the microparticles be encapsulated within the matrix of the coating as taught by Martens in order to have an excellent drug carrying interface that has excellent biocompatibility and provides very good drug delivery into the body of a human as taught by Martens. 

It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to configure the biocompatible implant for effecting wound-closure as taught by Betz in order to have an effective wound closure device for both internal and external wounds that can meet the great need for effective tissue repair and wound closure as taught by Betz. 



Response to Arguments
            Applicants’ comments on August 16, 2021 have been fully considered and some are found to be persuasive for the reasons provided herein.  
            Applicant note the amendments to claim 13 and assert that the amendments moot the rejection and the Office agrees.  The rejection is withdrawn above.
	Applicants also note the amendments to claim 13 and where these amendments find support.  Applicants assert that claim 13 now requires the biocompatible device have a body structure having a sufficient strength and being configured for effecting wound-closure and a wound-healing agent and a wound-healing-enhancing agent, the wound-healing-enhancing agent being included within the at least a portion of the body structure that forms a coating.
	Applicants assert that Carson is drawn to in situ mammalian tissue repair, so Carson does not teach a biocompatible device according to the claimed invention.  In particular, Carson further fails to teach both a wound-healing-enhancing agent and a wound-healing agent, the wound-healing enhancing agent being included within a body structure of a device, nor does it teach a wound-healing-enhancing agent that forms a coating with the carrier on at least a portion of the body structure of the claimed biocompatible device.  While Carson teaches collagen serves as an immobilization substrate, if it were construed to be a coating, Carson still fails to teach a coating comprising a synthetic polymer as defined by claims of the instant application.  The device of Carson lacks a body structure as defined by claim 13.  

Applicants assert that Soo discloses fibromodulin peptide and a coating but fails to teach microparticles and/or nanoparticles, and Soo also does not teach a combination of a wound-healing enhancing agent and a wound-healing agent.   
Applicants assert that Menei discloses a vaccine formulation having live cells and microparticles with cell-active substance included in the particles, but Menei does not disclose or teach a single coating with micro or nanoparticles embedded within it and could not because of the requirements of the live cells for air and water.
Applicants assert that Martens teaches a medical device coating comprising a matrix and particles of one or more molecular sieves which can comprise a bioactive agent. Molecular sieves are formed from Inorganic oxides.  In contrast, the claimed particles are formed from biocompatible polymers.  Additionally, Martens fails to teach a combination of a wound-healing-enhancing agent and a wound-healing agent and a device having a body structure as defined by claim 13. 


Applicants’ arguments have been carefully reviewed, and some are found to be persuasive and others are found to be unpersuasive.  With respect to the indefiniteness rejection, the rejection has been withdrawn above.
With respect to the obviousness rejection, Applicants’ argument that the prior art does not teach a body structure configured for effecting wound-closure as the claims have been amended to require is found to be persuasive and the obviousness rejection has been withdrawn above.  
However, the remainder of the arguments with respect to the obviousness rejection, are not found to be persuasive.  It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to have the microparticles be encapsulated within the matrix of the coating as taught by Martens in order to have an excellent drug carrying interface that has excellent biocompatibility and provides very good drug delivery into the body of a human as taught by Martens.  Martens is cited for the teaching of having the microparticles be admixed with the matrix material in a coating such that the microparticles are encapsulated within the matrix material.  The teaching of microparticles is provided by other references, the references of Carson and Menei.  Therefore the exact make up and nature of the molecular sieves is not disqualifying in any way.  

The remainder of Applicants’ arguments are moot in light of the new rejections applied above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619